Citation Nr: 0808505	
Decision Date: 03/13/08    Archive Date: 03/20/08	

DOCKET NO.  05-34 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Health Care System in Palo 
Alto, California



THE ISSUE


Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Sonora Regional Medical Center on January 23, 
2005.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Health Care System in Palo Alto, 
California.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the Department of Veterans Affairs (VA) 
Health Care System in Palo Alto, California.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks reimbursement for unauthorized 
medical expenses incurred as a result of emergency room 
treatment at a private medical facility on January 23, 2005.  
In pertinent part, it is contended that, two days prior to 
that date, the veteran was bitten by his cat, requiring 
emergency medical treatment for which VA facilities were not 
available.

In that regard, the Board notes that, at the time of the 
treatment in question, service connection for in effect for 
the postoperative residuals of spondylolisthesis, status post 
fusions and degenerative disc disease with bilateral 
peripheral neuropathy, evaluated as 60 percent disabling.  
The veteran was additionally in receipt of a total disability 
rating based upon individual unemployability, effective from 
February 17, 2000.

The Board notes that, in a Clinical Review and Assessment 
Form dated in June 2005, it was noted that the veteran's 
claim for reimbursement of unauthorized medical expenses for 
the treatment of cellulitis resulting from a cat bite was 
being denied because he "could have sought VA care."  No 
other pertinent information is provided on that form.  Nor 
was any rationale provided for the conclusion that the 
veteran could, in fact, have sought VA care for treatment of 
his injuries.

The Board further notes that, in a Statement of the Case 
dated in early August 2005, it was reported that the 
veteran's request for reimbursement had been reviewed by the 
Chief of the Fee Services Section of the Business Office, as 
well as by the Chief of the Business Office, and the 
Authorizing Physician at the VA Palo Alto Health Care System, 
all of whom had determined that a VA or other federal 
facility/provider was feasibly available, and that an attempt 
to use such facilities would not have been considered 
unreasonable.  However, based on a review of the veteran's 
file, it would appear that none of the aforementioned 
documents are at this time a part of the veteran's claims 
folder.  Moreover, while in August 2005, there was received a 
VA Form 1-9 purporting to be the veteran's Substantive 
Appeal, only a portion of that appeal appears to have been 
included in the veteran's folder.  More specifically, based 
on the disjointed nature of the language between pages one 
and two, at least one page of that document appears to be 
missing.

Finally, the Board notes that, as provided for by the 
Veterans Claim Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information and any medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession which pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the case at hand, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
agency of original jurisdiction, (which is to say, the VA 
Health Care System in Palo Alto, California).  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence VA found lacking 
in the claimant's presentation."  Rather, such notice errors 
may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudcation of the claim, such as 
a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

In light of the aforementioned, the case is REMANDED to the 
VA Health Care System in Palo Alto, California, for the 
following actions:

1.  The VA Health Care System should 
conduct a search for the "reviews" by the 
Chief of the Fee Services Section, 
Business Office; the Chief of the 
Business Office, and the Authorizing 
Physician at the VA Palo Alto Health Care 
System, which "reviews" led to the 
ultimate denial of the veteran's claim 
for benefits.  Those "reviews," when 
located, should be made a part of the 
veteran's claims folder.  Should such 
records/reviews prove unavailable, the 
Health Care System should specifically so 
state.

2.  The Health Care System should, 
additionally, attempt to locate any 
missing portion or portions of the 
veteran's Substantive Appeal for 
inclusion in his claims folder.  Once 
again, should such documents prove 
unavailable, the Health Care System 
should specifically so state.

3.  The Health Care System should then 
review the veteran's file, and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully complied with 
and satisfied with respect to the 
veteran's claim for the payment or 
reimbursement of unauthorized medical 
expenses.  The notice should include an 
explanation as to the information or 
evidence needed to establish entitlement 
to the benefit sought, as outlined by 
various decision of the United States 
Court of Appeals for Veterans Claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see also 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

4.  Thereafter, the Palo Alto Health Care 
System should readjudicate the veteran's 
claim for the payment or reimbursement of 
unauthorized medical expenses incurred as 
a result of emergency room treatment at 
the Sonora Regional Medical Center on 
January 23, 2005.  Should the benefit 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in August 2005.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






